Case 1:21-cv-00078-JJM-PAS Document 1-1 Filed 02/12/21 Page 1 of 11 PageID #: 7




              Exhibit A
                  Case 1:21-cv-00078-JJM-PAS
-ase Number:.PC-2920-07057                           Document 1-1 Filed 02/12/21 Page 2 of 11 PageID #: 8
 iled in Prov'idence/Bristol County Superior Court
3ubmitted: 10/8/2020 2:45 PM
Envelope: 2784839
Reviewer: Rachel L.



                   STATE OF RHODE ISLAND                                     SUPERIOR COURT
                   PROVIDENCE, SC.

                   JOAO CABRAL

                   VS.                                                       C.A. NO.: PC-2020-

                   LOWE'S HOME CENTERS, LLC and
                   RUST-OLEUM SALES COMPANY, INC.

                                                              PARTIES
               1. Plaintiff, Joao Cabral, is a resident of the City of Cranston, County of Providence, State of
                  Rhode Island (hereinafter "Pl'aintiff").

               2. Defendant, Lowe's Home Centers, LLC (hereinafter "Lowe's"), is a business corporation
                  existing under the laws of the State of North Carolina with a principal place of business
                  therein and at all relevant times operated and maintained a place of business in Cranston,
                  Rhode Island. Defendant has sufficient minimum contacts with the State of Rhode Island for
                  this Court to exercise personal jurisdiction.

                   Defendant, Rust-Oleum Sales Company, Inc. (hereinafter "Rust-Oleum"), is a business
                   corporation existing under the laws of the State of Illinois with a principal place of business
                   therein and is duly authorized to conduct business in the State of Rhode Island and has
                   sufficient minimum contacts with the State of Rhode Island for this Court to exercise
                   personal jurisdiction.


                                                     FACTUAL BACKGROUND


               4. Rust-Oleum manufactured, packaged, distributed, placed in the stream of commerce and held
                  out for sale to the general public a certain consumer product known as "Rust-Oleum"
                  (hereinafter the "Product").

               5. Defendant Lowe's displayed, distributed and/or sold the Product.

               6. On or about October 13, 2017 Plaintiff purchased the Product at Lowe's place of business in
                  Cranston, Rhode Island.

               7. Thereafter, on or about October 13, 2017, the Plaintiff attempted to use the Product in
                  accordance with its intended use, which included holding the Product in his hand and
                  spraying the contents of the can onto metal items.
                  Case 1:21-cv-00078-JJM-PAS
.;ase Number: PC-2fr20-07057                        Document 1-1 Filed 02/12/21 Page 3 of 11 PageID #: 9
:iled in Providence/Bristol County Superior Court
3ubmitted: 10/8/2020 2:45 PM
=nvelope: 2784839
;eviewer: Rachel L.



               8. As the Plaintiff held the Product in his right hand and with his thumb compressed upon the
                  nozzle cap in order to cause the contents of the can to be released, the can suddenly exploded
                  in the hand of the Plaintiff, causing him to suffer severe grievous and permanent injuries.

               9. As a direct result and proximate cause of his attempted use of the Product, the Plaintiff
                  sustained severe, grievous and permanent injuries.


                                                           COUNTI
                                                      Nesligence — Lowe's
               10.Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                  herein.

               11.On or about October 13, 2017, and prior thereto, Lowe's was engaged in the business of
                  marketing, selling and otherwise distributing the Product.

               12.At all times material hereto, Lowe's marketed, sold and otherwise distributed the Product to
                  ultimate users and/or consumers such as the Plaintiff.

               13.At all times material hereto, Lowe's owed a duty of due care to ultimate users and/or
                  consumers of the Product, including the Plaintiff, in the marketing, selling and/or distributing
                  of the Product.

               14.At all material times hereto, Plaintiff exercised due care for his own safety and well-being.

               15.At all material times hereto, Plaintiff was attempting to use the Product in accordance with its
                  intended use.

               16.As a direct result and proximate cause of attempting to use the Product, Plaintiff sustained
                  severe, grievous and permanent injuries.

               17.The injuries sustained by Plaintiff were the direct and proximate result of Lowe's negligent
                  breach of its aforesaid duty, including but not limited to Lowe's:

                           a. Failure to use care in the marketing, distribution, inspecting, advertising and
                              selling the Product;
                           b. Failure to make or cause to be made reasonable testing of the Product in order to
                              assure the safety and integrity of the Product;
                           c. Failure to otherwise adequately test the product before marketing, distributing and
                              selling the Product;
                           d. Failure to warn potential and actual users and/or recipients of the potential
                              hazards of the Product;


                                                                2
                 Case 1:21-cv-00078-JJM-PAS
'ase Number: PC-2C20-07057                          Document 1-1 Filed 02/12/21 Page 4 of 11 PageID #: 10
=iled in Providence/Bristol County Superior Court
iubmitted: 10/8/2020 2:45 PM
=nveiope: 2784839
teviewer: Rachel L.



                           e. Failure to property educate consumers of the Product about the safe use of the
                              Product;
                           f. Failure to provide adequate protection for persons coming into contact with the
                              Product, such as the Plaintiff, from suffering the injuries that the Plaintiff still
                              suffers from; and
                           g. Failure to otherwise use due care in the packaging, marketing, distribution and/or
                              sale of the Product.

               18.As a direct result and proximate cause of Lowe's negligence as aforesaid, the Plaintiff
                  suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                  suffer extreme pain and will be unable to perform his usual activities, has suffered a loss of
                  earning capacity and loss of enjoyment of life, has suffered injuries which are permanent,
                  including permanent disfigurement and loss of use and loss of bodily function.

               19.By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                  and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                  therapy and the like.
                       WHEREFORE, the Plaintiff demands judgment against Lowe's in a sum sufficient to
               establish the jurisdiction of this Honorable Court, exclusive of interest and costs and whatever
               further relief this Court deems meet and just.                                                   '
                                                               COUNT II
                                                      Res Ipsa Loguitur — Lowe's
               20. Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                   herein.

               21. At all material times hereto, the Product was in the exclusive control of Lowe's and/or its
                   agents, servants and employees when Plaintiff purchased the Product.

               22. The events set forth herein are of a nature and type such that they would not have occurred
                   were it not for the negligence of Lowe's and/or its agents, servants, and employees.

               23. Plaintiff is without knowledge of the precise acts of negligence by Lowe's which caused the
                   injuries to Plaintiff as aforesaid.

               24. The precise acts of negligence which caused the injuries to Plaintiff are known solely and
                   exclusively by Lowe's and/or its agents, servants and employees.

               25. As a direct result and proximate cause of Lowe's negligence as aforesaid, the Plaintiff
                   suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                   suffer extreme be unable to perform his usual activities, has suffered a loss of earning
                 Case 1:21-cv-00078-JJM-PAS
:ase Number: PC-2020-07057                          Document 1-1 Filed 02/12/21 Page 5 of 11 PageID #: 11
'iled in Providence/Bristol County Superior Court
9ubmitted: 10/8/2020 2:45 PM
=nvelope: 2784839
teviewer: Rachel L.



                   capacity and loss of enjoyment of life, has suffered injuries which are permanent, including
                   permanent disfigurement and loss of use and loss of bodily function.

               26. By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                   and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                   therapy and the like.
                       WHEREFORE, the Plaintiff demands judgment against Lowe's in a sum sufficient to
               establish the jurisdiction of this Honorable Court, exclusive of interest and costs and whatever
               further relief this Court deems meet and just.
                                                               COUNT III
                                                        Strict Liability — Lowe's

               27. Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                   herein.

               28. At the time the Product was marketed, sold and/or otherwise distributed by Lowe's. it
                   contained a defect which made it unreasonably dangerous to all actual and potential users and
                   recipients including the Plaintiff.

               29. Plaintiff had no knowledge of the defective condition and/or nature of the defect to the
                   Product.

               30.At the time the Plaintiff purchased and received the Product that was marketed, distributed
                  and/or sold by Lowe's, said Product was in essentially the same condition as it was when it
                  left the hands of Lowe's.

               31.As a direct and proximate result of attempting to use the Product, Plaintiff suffered severe
                  and permanent personal injuries.

               32.As a direct result and proximate cause of Lowe's negligence as aforesaid, the Plaintiff
                  suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                  suffer extreme be unable to perform his usual activities, has suffered a loss of eaming
                  capacity and loss of enjoyment of life, has suffered injuries which are permanent, including
                  permanent disfigurement and loss of use and loss of bodily function.

               33.By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                  and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                  therapy and the like.
                       WHEREFORE, the Plaintiff demands judgment against Lowe's in a sum sufficient to
               establish the jurisdiction of this Honorable Court, exclusive of interest and costs and whatever
               further relief this Court deems meet and just.


                                                                 4
                Case 1:21-cv-00078-JJM-PAS Document 1-1 Filed 02/12/21 Page 6 of 11 PageID #: 12
:ase Number: PC-2020-07057
'iled in Providence/Bristol County Superior Court
tubmitted: 10/8/2020 2:45 PM
:nvelope: 2784839
teviewer: Rachel L.



                                                                 COUNT IV
                                                         Breach of Warranty — Lowe's

                   34.Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                      herein.

                   35.Defendant Lowe's impliedly and expressly warranted that the Product was of inerchantable
                      quality and fit for its intended use.

                   36.At all times material hereto, the Plaintiff relied upon these warranties and attempted to use
                      the Product for its intended purpose.

                   37.Defendant breached its express and implied warranties of inerchantability and fitness for
                      intended use, as a result of which Lowe's caused the injuries to the Plaintiff as described
                      above.

                   38.As a result of Lowe's breach of the aforesaid warranties, the Plaintiff suffered severe and
                      permanent injuries.

                    39.As a direct result and proximate cause of Lowe's negligence as aforesaid, the Plaintiff
                       suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                       suffer extreme be unable to perform his usual activities, has suffered a loss of eaming
                       capacity and loss of enjoyment of life, has suffered injuries which are permanent, including
                       permanent disfigurement and loss of use and loss of bodily function.

                    40. By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                        and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                        therapy and the like.
                            WHEREFORE, the Plaintiff demands judgment against Lowe's in a sum sufficient to
                    establish the jurisdiction of this Honorable Court, exclusive of interest and costs 'and whatever
                    further relief this Court deems meet and just.
                                                                   COUNT V
                                                            Negligence —Rust-Oleum

                    41. Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                        herein.

                    42. On or about October 13, 2017, and prior thereto, Rust-Oleum engaged in the business of
                        designing, manufacturing, testing, inspecting, marketing, producing, selling and/or otherwise
                        distributing a certain product called "Rust-Oleum" (hereinafter the "Product").



                                                                      5
                 Case 1:21-cv-00078-JJM-PAS
;ase Number: PC-2020-07057                          Document 1-1 Filed 02/12/21 Page 7 of 11 PageID #: 13
:iled in Providence/Bristol County Superior Court
iubmitted: 10/8/2020 2:45 PM
:nvelope: 2784839
teviewer: Rachel L.



               43. At all material times hereto Rust-Oleum sold and/or otherwise distributed the Product to
                   Lowe's and which thereafter was sold to users and consumers including the Plaintiff.

               44. Before October 13, 2017, Rust-Oleurn designed, manufactured, tested, inspected, marketed, ,
                   produced, sold and/or otherwise distributed the Product that was sold to the Plaintiff by
                   Lowe's.

               45. At all material times hereto, Rust-Oleum owed a duty of due care to ultimate users and/or
                   recipients of the Product, including Plaintiff, in the designing, manufacturing, testing,
                   inspecting, inarketing, producing, selling and/or distributing the Product.

               46. At all material times hereto, Plaintiff exercised due care for his own safety and well-being
                   when he attempted to use the Product.

               47. As a direct a proximate result of receiving and attempting to use the product, Plaintiff
                   sustained severe and pennanent personal injuries and was otherwise damaged as hereinbefore
                   alleged.

               48. The injuries sustained by Plaintiff were the direct and proximate result of Rust-Oleum's
                   negligent breach of its aforesaid duty, including but not limited to Rust-Oleum's':

                           a. Failure to use care in the design, manufacturing, producing, distributing,
                              inspecting, advertising and selling the Product;
                           b. Failure to make or cause to be made reasonable testing of the Product in order to
                              assure the safety and integrity of the Product;
                           c. Failure to otherwise adequately test the Product before marketing, distributing and
                              selling the Product;
                           d. Failure to warn potential and actual users and/or recipients of the potential
                              hazards of the Product;
                           e. Failure to property educate consumers of the Product about the safe use of the
                              Product;
                           f. Failure to provide adequate protection for persons coming into contact with the
                              Product, such as the Plaintiff, from suffering the injuries that the Plaintiff still
                              suffers from; and
                           g. Failure to otherwise use due care in the packaging, marketing, distribution and/or
                              sale of the Product.

               49. As a direct result and proximate cause of Rust-Oleum's negligence as aforesaid, the Plaintiff
                   suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                   suffer extreme pain and will be unable to perform his usual activities, has suffered a loss of
                   earning capacity and loss of enjoyment of life, has suffered injuries which are permanent,
                   including permanent disfigurement and loss of use and loss of bodily function.


                                                                6
                 Case 1:21-cv-00078-JJM-PAS
:ase Number: PC-2020-07057                          Document 1-1 Filed 02/12/21 Page 8 of 11 PageID #: 14
'iled in Providence/Bristol County Superior Court
iubmitted: 10/8/2020 2:45 PM
=nvelope: 2784839
Reviewer: Rachel L_



               50.By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                  and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                  therapy and the like.
                       WHEREFORE, the Plaintiff demands judgment against Rust-Oleum in a sum sufficient
               to establish the jurisdiction of this Honorable Court, exclusive of interest and costs and whatever
               further relief this Court deems meet and just.
                                                              COUNT VI
                                                    Res Ipsa Loguitur — Rust-Oleum
               51. Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                   herein.

               52.At all material tirnes hereto, the Product was in the exclusive control of Rust-Oleum and/or
                  its agents, servants and employees at the time it was manufactured.

               53. The events set forth herein are of a nature and type such that they would not have occurred
                   were it not for the negligence of Rust-Oleum and/or its agents, servants, and employees.

               54. Plaintiff is without knowledge of the precise acts of negligence by Rust-Oleum which caused
                   the injuries to Plaintiff as aforesaid.

               55.The precise acts of negligence which caused the injuries to Plaintiff are known solely and
                  exclusively by Rust-Oleum and/or its agents, servants and employees.

               56. As a direct result and proximate cause of Rust-Oleum's negligence as aforesaid, the Plaintiff
                   suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                   suffer extreme be unable to perform his usual activities, has suffered a loss of earning
                   capacity and loss of enjoyment of life, has suffered injuries which are permanent, including
                   permanent disfigurement and loss of use and loss of bodily function.

               57.By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                  and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                  therapy and the like.
                       WHEREFORE, the Plaintiff demands judgment against Rust-Oleurn in a sum sufficient
               to establish the jurisdiction of this Honorable Court, exclusive of interest and costs and whatever
               further relief this Court deems meet and just.
                                                             COUNT VII
                                                    Strict Liability — Rust-Oleum

               58. Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                   herein.
                 Case 1:21-cv-00078-JJM-PAS
3ase Number: PC-2020-07057                          Document 1-1 Filed 02/12/21 Page 9 of 11 PageID #: 15
Filed in Providence/Bristol County Superior Court
Submitted: 10/8/2020 2:45 PM
Envelope: 2784839
Reviewer: Rachel L.




               59. At the time the Product was marketed, sold and/or otherwise distributed by Rust-Oleum, it
                   contained and an obvious and foreseeable defect which made it unreasonably dangerous to
                   all actual and potential users and recipients including the Plaintiff.

               60. Plaintiff had no knowledge of the defective condition and/or nature of the defect to the
                   Product at the time of purchase.

               61. At the time the Plaintiff purchased and received the Product that was marketed and
                   distributed by Rust-Oleum and sold to him by Lowe's, said Product was in essentially the
                   same condition as it was when it left the hands of Rust-Oleum.

               62. As a direct and proximate result of the receiving and attempted use of the Product, Plaintiff
                   suffered severe and permanent personal injuries.

               63. As a direct result and proximate cause of Rust-Oleum's negligence as aforesaid, the Plaintiff
                   suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                   suffer extreme be unable to perform his usual activities, has suffered a loss of earning
                   capacity and loss of enjoyment of life, has suffered injuries which are permanent, including
                   permanent disfigurement and loss of use and loss of bodily function.

               64. By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                   and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                   therapy and the like.
                       WHEREFORE, the Plaintiff demands judgment against Rust-Oleum in a sum sufficient
               to establish the jurisdiction of this Honorable Court, exclusive of interest and costs and whatever
               further relief this Court deems meet and just.
                                                              COUNT VIII
                                                    Breach of Warranty — Rust-Oleum

                65. Paragraphs 1 through 9 are incorporated herein by reference as if fully set forth at length
                    herein.

                66. Defendant Rust-Oleum impliedly and expressly warranted that the Product was of
                    rnerchantable quality and fit for its intended use.

                67. At all times material hereto, the Plaintiff relied upon these warranties and attempted to use
                    the Product for its intended purpose.

                68. Rust-Oleum breached its express and implied warranties of inerchantability and fitness for
                    the Product's intended use and as a result of said breach, the defective Product caused the
                    injuries to the Plaintiff as described herein.

                                                                 8
                Case 1:21-cv-00078-JJM-PAS
3ase Number: PC-2020-07057                          Document 1-1 Filed 02/12/21 Page 10 of 11 PageID #: 16
Filed in Providence/Bristol County Superior Court
Submitted: 10/8/2020 2:45 PM
Envelope: 2784839
Reviewer: Rachel L.
                                                                                                         -.



                69.As a further result of Rust-Oleum's breach of the aforesaid warranties, the Plaintiff suffered
                   severe and permanent injuries.

                70. As a direct result and proximate cause of Rust-Oleum's negligence as aforesaid, the Plaintiff
                    suffered severe injuries to his mind, body, nerves and nervous system and will in the future
                    suffer extreme pain and be unable to perform his usual activities, has suffered a loss of
                    earning capacity and loss of enjoyment of life, has suffered injuries which are permanent,
                    including permanent disfigurement and loss of use and loss of bodily function.

                71. By means of the foregoing, the Plaintiff has incurred and will in the future incur the need for
                    and resulting expenses for medical and nursing treatment, medicines, hospitalizations,
                    therapy and the like.
                        WHEREFORE, the Plaintiff demands judgment against Rust-Oleum in a sum sufficient
                to establish the jurisdiction of this Honorable Court, exclusive of interest and costs and whatever
                further relief this Court deems meet and just.
                                PLAINTIFF DEMANDS A TRIAL BY JURY AND DESIGNATES
                               DENNIS H. RICCI AND RICHARD A. PACIA AS TRIAL COUNSEL

                                                                       Plaintiff,
                                                                       JOAO CABRAL
                                                                       By his attorneys,


                                                                       /s/ Dennis H. Ricci, Esq.
                                                                       Dennis H. Ricci, Esq. (#2904)
                                                                       22 Belle Isle Way
                                                                       Cranston, RI 02921
                                                                       Tel: (401) 529-8900
                                                                       Fax: (401) 751-2122
                                                                       Email: Universallaw.ricci@gmail.com

                                                                       /s/ Richard A. Pacia, Esq.
                                                                       Richard A. Pacia, Esq. (#2348)
                                                                       50 Power Road
                                                                       Pawtucket, RI 02860
                                                                       Tel: (401) 781-1492
                                                                       Fax: (401) 781-3502
                Dated: October 8, 2020                                 Email: Rpacialaw@gmail.com




                                                                  F7
                  Case 1:21-cv-00078-JJM-PAS Document 1-1 Filed 02/12/21 Page 11 of 11 PageID #: 17

              Seo thle nodae in Csmbodien, Spodsh, ondPonuguese on 1he eueahcd pagee. Rrpaenl: Vdase
              enenotlfload6n aa oamboyaao, eaps0ol yponugu6s M Impdgioea sqllwtas. Pormgllte: l.ale                                                        dINlNaaged,0,wefmmMlQ+mnNq) Bndtqwd,(Nla1fn16dAnNnoQ6ti
                        eata nodflraogo em cembqimo, espanhol e pmtugu6e oa• p6giaae om enexo.
                                                                                                                                                                                                  Inta~gaat'utb
                                                               NOTxCE
                                                                                                                                                                           tnav{Jnalsvt~tntsl(~nl{16gqnnrtdetg Rhode Ieland7
        d g~                   You have a case tn the Rhode Island state court system.
                                                                                                                                                                               tnnngrttnaaQtl~tl~tllmigltmtunntlnigtug+ltl~apn~
      S'Oy•y~
           ~~ try                Xou have the. right to an Interpreter at no cost to you,
           es                                                                                                                                                gmWBunNnfqnnmfdOmlo Moao t.ulw lMoa. ulmd auvrrme cam ex•nwv omrA twa mlz-o5
                           Rhode Isiend Supreme Court Exeoutive Order 2012-03 etates Owt whtn e LOntted•                          a                          ma(enminlnNqqNldNna61Mf6b(gnmMN61gNnadM6 (ItPI n(pmf1smtqnqMmf ryMmlis
                                                                                                                                                                                                                      y
Engliah ProBcimt (1$P) patson appears In c4vrt, the Rhodo 7sland Judioiary wig                                                                        Modo IabiM Bnql6QnanIpllONnOMq®InlmwanBn)qNgn6qale,V Iqwma Mfg aamlbnt
                                                                                      pmvfldo n frea authorired
intetproter for tho detbcldent, pleinti$, wimew, viatim, pemnt of a Juvenlle, or gomeone with a                             mmOmmn4xg6aa gnnmqtdlnmmddqlJ,anln6Nlqn8tnTtmlqnmm~ rNnnyuntWu+ (grm¢qnlqnnwne0n)gNgndqm0 gn
                                                                                                      gigpiacant
intereet In tha eourt prooaeding. This Intotpmting eervico is plovided et no owt m the ponfes and in all typaa of           tmlp6pltno)ow(pa e1bfA91tlAl On(ptqolqlt Qnunfglqnqnmm~Amrudqblp6qanmlotbunl+unilpdgqnnmduB nnom fmnd,
eases, both civil and Orindnal. Court intatpletem work !n eg ihe cousthouses of the Ithode kfand stato court                tflt~ryplmnmuMQnunlmNQndlgqNNtnmlmnYlMngn fMnqnnnaqqNqonnqtno t
synem
                                                                                                                            s.        rin7qunmdnlMldNgnanlrylqmlqonmlmutunlNa(4o)221-87mB                                                         '
To echedule an interpreter foryour day In oourt, you have the follow)ng optlonsl                                            7,        IqqiBNMmdlotemraterfeedbock(~lcourle.rl.eovq
                                                                                                                            9,        lvlmdmTunnTurQnunlgngq~qpinmmuMQnunlgf t
1.       Can the Ofaco of Courtlnterpretom nt (401) 222•8710, or                          .                                                                 The Ofaee of Court Interpretors
                                                                                                                                                                 Ltebt Judidal Comples
2.       Send an emall measage to _
                                  lntemreterf~haekfp)emlrte.ri.anv_ or                                                                                           Fourth 1P7oor, Room 401
3.        Vlsit the Intorpreters' oftice to eehedule an Interpretor:                                                                                              2S0 nenont Street
                                                                                                                                                                  Provldenee, RI02903
                                Tho Ofaee of Courtlnterprotere
                                Liaht Judiclal Complex                                                                                Ie1mM((~qQnunfd ryvqt6grddnegonolgna t
                                Fourat Floor, noom 401                                                                                         •   Irypt OwNeuf~munhnnngn
                                250 nenoat Streat                                                                                              •   mMttlNIM¢QnllQra
                                Frovfdonce, Ri 02903
                                                                                                                                               •   mNdtlgv BbudnNlnmuunhMnOn
          When requcsnng an (ntorprotor, pleaso provlde the following informudonf                                                              •    ea5alonnnmlNnlrnnnryn
                                                                                                                                               •   IrypftwNsg+elqlMnnninnmm~~mo6mdgsmMnynprom7mnnQmne
                  The name and number ofyour easo
                  The Inugaaga you ¢re reqnesltng
                                                                                                                                              Ngn6admeutgummMdlqwyjN)r.~ Bnfxrypw)uvinu~vW6tuvuvqnnmAqNwemmnnmaNmfm ryuqN
                  The date and time of your hearing
                                                                                                                                                                                +vlm6mn6dnWb4lm+dlqaB+Sfn a
                  The locatton nfyour hear)ng
                  Your name and a tdephone numbor where wa ceu t'cach you or your lowyer                                                           hnps://wvnv.courts,ri.gov/Intotprotarg/englishversioNPagesldefault.aspx.
                                                                                                                                  fqf(Il~ramlunQplNoAga6AlmefmmMnmqwfqrylq~n ryoqlnlpunminneYwQnunfgllqo5qnnmlmwwlwo (401)22247107
  For mom lofotmetion inportuguese, Itvesitw, and Spanhh, tnoluding e ILsting of mmt                                                               nmm1o5m6inNt4lwgqnBMwmMxdtgNnqwtMnymolmNtaNlMnQnqtnipqNv
                                                                                     fotmg thot are gvailable
                             (n SpMisb, plaase vlvlt om website on the latemot:                                                                                qnnmf Mcde I.lrna IqgnOqfqMmfmotglQnn)moNQn6uqnQNO@•f
                       bftnoUw%tw.coutm.riMyliW=roteWenilli.ghvtM]OHMNeWefu l t,gmx.
      To mqumt a hwtation of Oils notico into any othor language, pleoso oall the
                                                                                  Ofgoo ofCourt Intapretors at
             (401) 222-8710. It would be help&1 to bave an Bnglish spoakerwi0t )rou when you call.
                  Tho Ithode Ialand Judiolgryls commltted to maldng the courts aacessible to aQ.
                                               7he Ofilae ofCoueIntarproten
                                                Lloht Judiold CONPIex PouM
                                                     Floorltoom401
                                                    2506onemskcn
                                                   Providmw,tu02903




                   Sce this voliee in (.Lmbodien, Spanbfi, endporiuguesa on tho atiachedpeges.
        Gmboyaao: SAb1PLF: [V6sro mtenotldaooi6n on wmboysno, espa0oiypnswtplds aa las p6giner ■                                                           Scodds nNioe InCambod4n, Spanlrl,, mdPorNguasa en tbo rnoabed pagae.
             BspxgoL• Vfnuestanod0eec16nancemboyano,espaBolypottugu6senlas pb~msadJwdss.~mv,)                                                        Pape6o11Vdeo eetn notlnoaol6n en ammhoyano, wprdot yponugudsen lupiglonadpnuu.
             Pormguls: I.eL eata nodgcsvllo emooroboJono, espmbol eponugu6a nas pdginas em anexo.                                                    Pormgotr.l.ele esla noBOaBto em camboJsno, apanhol o porolgu6s mr p/ylou em 000xo.

                                                       NOTTFTCA,CAO                                                                                                                                aviso
                                                                                                                                      ~                              Usted tlene uu easo en el glatema Judiclnl de lthode feland.
                              V. Ea.° tem um processo em ourso no s9stema ,judicl&1'io do
                                                                                                                                                                 Usted tlene el derecho a tener un Intkrprete sin costo para ueted.
       'D                                     Estado do Rhode Island,
                                                                                                                                                       La Orden $leoudva 2012-05 dd Tdbuovl Suprooto de lthOde Ielend dfoN quo aunMo uns
                              V. Ex.' tem diroito aos servigos gratuitos de um int6rprete.                                                             pemona quo geno un dominio Ilmitado del loglds Q9p) aompmeae ante la oane, d Sbtems
                                                                                                                                                       ludlclet de ghode Ielend le provaorl un bdd+prete anrorlmdo gmdtas            s       el
 A Ordem Bxecutiw 2012-05 do Supamgo Tsibunel do ahode Dland pmv6                                                           eowrdo/deumodado, dendanto,
                                                                                                                                                    me         teetigo, vtoAme, pndm de an moaor de ednd algu(en quo taog f cm tm intads
 Iimiudos de lingua Inglese (Ltmlted.hhgllrA PmJldmO (LSp) oompuecequo          qumdo uma pesson com 000hmlmmtos
                                                                            om hibugd,
                                                                                                                            ImPortMte M el proceso de la cono. Fata sorvido do Interyretad6n ao la provear6 ain wste algnno
                                                                                                                                                                                                                            a Im pwtlalpsntm m
 tthode I.+Im.d dfsponibi0m-16n gntuitemenm os servivoe do uvl totd+pnw autorhedo s a Adnsinletraql(o Judlol6sle de         toda dme 6e oaSo, seaalvil oponaL
 Pat ou mre do um menor ou dgu6m com intaresae stgulflattvo 0o proeesso Judiclal. um      t6u, autor, tastomunhe, vttlme,
                                                                                      O dervlqo de tnt6tprote 6 prattodo
                                                                                                                            I.osintdryretas JudtclelestrabajenentodosloatdbunblesdelSlatemeludicialdolthodelslmd.
 gratuitearonte is pNtes e em todos os lipoa do pmcassos, sQlml olm oivt+ ou pennis.                                         Para tonNtar un Int6rprote pan au compsreeaneln en d tlibuno4 usted tleno las tigukntes opclonmt
 omtodos os Wbvaate do eletema Judialdrio do Estndo de ltbode Islond                 Oa Int6fpmtes do tribunel Itabsnom
                                                                                                                                   1. Llnmer e fa Ogcinu do Intdrpretes en el trlbunal W 401•22h8710 ;
 Para agendor o1 aervl4os de um lutdrprete pon o sou dta no tribpnul,
                                                                          tom us ragulntes opq6wl                                  2. Moqderuncotreodeen'6mcoatotomrehrfeedbackCdcourts,M.¢ovo
 1.       T•Infoner para o Geblactu do int6rpretm JudleLfr atrav6s do al (401) 222.8710,
                                                                              nu                                                   3. Prnentoreu e ia Onelna da Int6rprotmpara sonoltor nn int6rprete:
 2.       gavhlrumamemsgemdeterrdoeletr6nleopan!ntemreterfecdbackfdieaorlg,(J,gpy,ou
                                                                                                                                                                  Tho Ofieo ofCourt Interprotere
 3.       Deslocawaesogabinetedelntdrpmtespomogandaroscbrvlqoadeamfntdrpretof                                                                                      LlchtJudiclsl complex
                                                                                                                                                                  Cuarto PIro, Ogelaa 401 A•8          '
                                 Gabinete de Int6rpretae Judlclelr                                                                                                25ouenentstrcat •
                                 ComptemJudlelalLieht                                                                                                             Provldence,m029Q1
                                 QuvtoPko, Ssla 401
                                 2508ene0tSlmet                                                                                                    At soQelMr na tutdfprete, por favorproves Ia elgulente Intormaddn:
                                 Provldeneqnf029p3
                                                                                                                                          •     EI nombrey d nfimero deeu cno
           Qun¢do eogdloros servlqoa de um tnt6rpreto deve fornceer
                                                                         os segWmes dadose
                                                                                                                                          •     Elldlomaquesoneita
              •    O nomo e ndmaro do xu proeassn
              •    Oldlomquesoltdta                                                                                                       •     Lnfaabayborodeeuuudlendg
              •    A data 6 hora da sua audi6ncis
              •    Olocal duuuudi6neta                                                                                                    •    Ddadevanmmarlugarmaudianela
           • 0 cou noma e nm admero de tdefbuo pan o podarmos
                                                                 eontactar a al an ao aen edvogedo                                        •     Su uambrey ndmero do tel6fono pnr el cual nos podamos poner an rontacto con
                                                                                                                                                abagedo.                                                                          uefed o oon m
 Pasa obtamsle iom+maq0es emponugula, msso e aspmhol,
                                                      fncluiodonme llatados fbmmi6rim Judialale dispMtvela em
                                 espenhol,  vislw o nosso webslte na fntemeu
                          btm+•Mwev.eourwdaovAntemrcl J     11 h Mle roaa                                                    pamobtentrmdsint'mmbd6nenportuguda,msoo etpaBol,inclayendounagsladofonnuisdovdelaeottequeesifa
 Pfue solioimr ama trxdut3o desp notlflcaqtiopara qvoiqnar outro                                                             disponibtos en tspa0ul, vislto nuestra ptglnado Intemek
   auavts do ngmero (401) 222.8710. acaowanda.ce qpe eateJe idlomo, tdefonepsm o Onbineto de rnt6tprolas Judlolelr                                          blmsdhvNw.cemin.d.¢ovQnlamretenlooalkhverdon~Paa« d ro •it a. t
                                                               acompanhado porolgu6m qne fala ingtds qumdo Omra
                                                       ohomeda,                                                                  Pam aolioitu IaAnducol6n da mte avito en cuelquler otro idioms, porfevorllsme
         A Adwin(stnqgo ludlcldde de ahode lelmd                                                                                                                                                               a ls ottoloo do lat6fpraaa d(401)1x2.
                                                    est6empenhade emtomet' ot tribunsie aoesslvelspna todos.                                871o.AyudNlo el uated puedo estar on oompo0fn de unn petsoaa que habla
                                                                                                                                                                                                                      hlgldsousado I4nm
                                               Orbinete de IomhpNNs ludlahl,                                                      glslstemnJuddioo dolthodolelmdaecompmmeteaproporoioneralodsalespersoMs
                                                  Complem Judicld Licm
                                                                                                                                                                                                                        toajnraocemeloshtbwulet.
                                                    Qouto Plm, SnIa401                                                                                                     '      7he0glceofComtlnteryrotNs
                                                     2so acn•m stran                                                                                                                 LIol,tludlaW Comptox
                                                    ProvldooN• Rt029p1                                                                                                               Founfi plooraoom401
                                                                                                                                                                                       250eenelltgbeet
                                                                                                                                                                                      Providoxe, gi 02905
